                            IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                    Case No.: 17-cv-60426-UU


ALEKSEJ GUBAREV, XBT HOLDING S.A.,
AND WEBZILLA, INC.

      Plaintiffs,

vs.

BUZZFEED, INC. AND BEN SMITH,

  Defendants.
____________________________________/

                          DECLARATION OF KATHERINE M. BOLGER

          I, Katherine M. Bolger, declare as follows:
          1.        I am a partner at Davis Wright Tremaine LLP, counsel to Defendants, BuzzFeed,
Inc. and Ben Smith, in this action.
          2.        I make this declaration in order to annex exhibits relied upon in Defendants’
Opposition to Plaintiffs’ Daubert Motion to Exclude the Testimony of Anthony J. Ferrante.
          3.        Annexed hereto as Exhibit 1 is a true and correct copy of the document widely
referred to as the “Dossier,” which was attached Exhibit 3 to Plaintiffs’ Complaint.
          4.        Annexed hereto as Exhibit 2 is a true and correct copy of transcript of the
deposition of Anthony J. Ferrante.
          5.        Annexed hereto as Exhibit 3 is a true and correct copy of a May 13, 2016 article
entitled Russia ‘was behind German parliament hack” for BBC News, printed from the website
https://www.bbc.com/news/technology-36284447.
          6.        Annexed hereto as Exhibit 4 is a true and correct copy of the July 13, 2018
federal indictment in U.S. v. Netyksho, Case No. 1:18-cr-00215-ABJ (D.D.C.) (the “Mueller
Indictment”).
          7.        Annexed hereto as Exhibit 5 is a true and correct copy of relevant excerpts of
transcript of the deposition of Nikolay Dvas.
       8.      Annexed hereto as Exhibit 6 is a true and correct copy of relevant excerpts of
transcript of the deposition of Kostyantyn Bezruchenko.
       9.      Annexed hereto as Exhibit 7 are a true and correct copy of relevant excerpts of
transcript of the deposition of April 30, 2018 deposition of Aleksej Gubarev.
       10.     Annexed hereto as Exhibit 8 is a true and correct copy of relevant excerpts of
transcript of the deposition of Marc Goederich.
       11.     Annexed hereto as Exhibit 9 are a true and correct copy of of Exhibits 19A and
19B from the Goederich Deposition.
       12.     Annexed hereto as Exhibit 10 is a true and correct copy of Exhibit INT-2 from
the April 30, 2018 deposition of Aleksej Gubarev.
       13.     Annexed hereto as Exhibit 11 is a true and correct copy of Exhibit 63 from the
deposition of Nikolay Dvas.
       14.     Annexed hereto as Exhibit 12 is a true and correct copy of a January 12, 2017
statement by XBT Holding S.A., printed from the website
http://xbtholding.com/news/2017/01/xbt-statement-on-unsubstantiated-buzzfeed-report.html.
       15.     Annexed hereto as Exhibit 13 is a true and correct copy of Exhibit 21 from the
deposition of Kostyantyn Bezruchenko.
       16.     Annexed hereto as Exhibit 14 is a true and correct copy of the transcript of the
deposition of Jochem Steman.
       17.     Annexed hereto as Exhibit 15 is a true and correct copy of Exhibit 82 from the
deposition of Nikolay Dvas.
       18.     Annexed hereto as Exhibit 16 is a true and correct copy of Exhibit 10 from the
deposition of Jochem Steman.
       19.     Annexed hereto as Exhibit 17 is a true and correct copy of a presentation from
Bitly, Inc., including a sample spear-phishing email, which is Exhibit 4 to the Report of Anthony
Ferrante.
       20.     Annexed hereto as Exhibit 18 is a true and correct copy of an October 10, 2017
email from Katherine M. Bolger to counsel for Plaintiffs and the reply October 12, 2017 email
from Matthew Shayefar to counsel for Defendants.
       21.     Annexed hereto as Exhibit 19 is a true and correct copy of the declaration of
Mark Josephson, CEO of Bitly, Inc.



                                            2
       22.    Annexed hereto as Exhibit 20 is a true and correct copy of the curriculum vitae of
Anthony Ferrante, which is Exhibit 1 to his Report.
       I declare under penalty of perjury that the foregoing is true and correct.

Executed on: October 29, 2018                                /s/ Katherine M. Bolger
                                                             Katherine M. Bolger




                                             3
